Motion to enlarge scope of appeal granted only to the extent of permitting the defendant to print as a supplemental record the papers on appeal in connection with the order of the Supreme Court, New York County, entered on or about September 11, 1962, on condition that the appellant procures the record on appeal, supplemental record and appellant’s points to be served and filed on or before October 25, 1962, with notice of argument for November 7, 1962, said appeal to be argued or submitted when reached. Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.